--------------------------------------------------------------------------------


BOUNTY DEVELOPMENTS LTD. 1250, 340 – 12 Ave. S.W.   Calgary, AB   T2R 1L5   Tel
(403) 264-4994   Fax (403) 266-6031   pclark@bountydev.com

September 22, 2006

Damascus Energy Inc. Park Place Energy Inc. 22 Barclay Walk S.W., 1220-666
Burrard St. Calgary, Alberta T2P 4V9 Vancouver, B.C. V6C 2X8     Attention:
Michael Vandale Attention: David Stadnyk


RE: Seismic Option Agreement   West Half of Section 13, Township 87, Range 7 W6M
  Worsley Area, Alberta   Bounty file: AM-209-003    

Bounty Developments Ltd. (“Bounty”) is the holder of an undivided 100% Working
Interest in the Title Documents covering the Farmout Lands described in Schedule
“A” and has agreed to option its interests in the Farmout Lands to Damascus
(“Damascus”) and Park Place Energy Inc. (“Park Place”) on the following terms
and conditions.

1.

DEFINITIONS

     

Each capitalized term used in this Head Agreement will have the meaning given to
it in the Farmout & Royalty Procedure, and, in addition:

   

 

(a)

“Contract Depth” means a depth of -1600 metres subsea or 15 metres into the
Precambrian, whichever first occurs;

   

 

(b)

“Farmee” means Damascus as to a 50% interest and Park Place as to a 50%
interest;

   

 

(c)

“Farmor” means Bounty;

   

 

  (d)

“Title Documents” mean the title documents described as “Title Documents” in
Schedule “A” and all renewals, extensions, continuations or documents of titles
issued in substitution therefrom.

 

  (e)

“Mutual Interest Lands” means Sections 1, 2, 11, 12, E13, 14, S23 and S24 in
87-7 W6, and Sections 6, 7, and 18 in 87-6 W6.


--------------------------------------------------------------------------------


2.

SCHEDULES

     

The following Schedules are attached hereto and made part of this Agreement:

      (a)

Schedule “A”, which describes the Title Documents, the Farmout Lands and the
Encumbrances;

      (b)

Schedule “B”, which is the election sheet for the 1997 CAPL Farmout & Royalty
Procedure (the “Farmout and Royalty Procedure”) which, along with the elections,
is incorporated by reference as fully as if it were attached hereto;

      (c)

Schedule “C”, which specifies the types of drilling information to be supplied
by the Farmee to the Farmor pursuant to the Farmout & Royalty Procedure;

      (d)

Schedule”D”, which is the election sheet for the 1990 CAPL Operating Procedure
(the “Operating Procedure”) and the 1996 PASC Accounting Procedure (the
“Accounting Procedure”) which, along with the elections, are incorporated by
reference as fully as if they were attached hereto;

      (e)

Schedule “E”, which is a copy of the Gross Overriding Royalty Agreements with
Berry Consultants Inc.;

      (f)

Schedule “F”, which is a copy of the Gross Overriding Royalty Agreements with
Tlell Developments Inc.


3.

SEISMIC PROGRAM


a)

The parties hereby confirm that, pursuant to a prior agreement but as part of
the Farmee’s consideration under this Agreement, that on or before November 1,
2006, Farmee, at its sole cost and risk, commenced (and has now completed)
shooting a minimum 10 square kilometres three dimensional seismic program over
the Farmout Lands which shall be sufficient to fully evaluate the Farmout Lands
(the “Seismic Program”). which shall be reasonable under the circumstances.

    b)

From the Seismic Program, Farmee shall provide Farmor, at no cost and as soon as
available, with a copy of: all field data including survey information;
processed data, including stacked data; interpreted data; and a copy of shot
point base maps and bin overlay maps. Farmor shall hold such data confidential
and for its sole use and benefit.

    c)

Farmee shall retain 100% of the trading rights and sole ownership of the Seismic
Program.

2

--------------------------------------------------------------------------------

4.        ELECTION TO DRILL

Providing that Farmee has fulfilled its obligations and is not in default under
clause 3 of this Agreement, on or before November 1, 2006, Farmee shall have the
right to elect as follows:

a)

to drill the Test Well on the Farmout Lands pursuant to clause 5 hereof; or

    b)

terminate this agreement and therefore relinquish any right to earn an interest
in the Farmout Lands.

5.        TEST WELL

a)

As between the parties comprising Farmee, all operations with respect to the
Test Well shall be subject to the provisions of the Operating Procedure as
amended by the Head Agreement. Damascus shall be appointed initial Operator.

       

If the Farmee elects to drill the Test Well pursuant to clause 4, it shall spud
the Test Well at a mutually agreeable location on the Farmout Lands within 90
days of making such election and shall then diligently and continuously drill
the Test Well to Contract Depth at its sole cost. In the event surface access to
the drill site cannot be reasonably obtained by the required date because of
surface conditions, weather conditions, rig availability or regulatory approval,
Farmee shall, before the required date, advise Farmor in writing, of the reasons
why access cannot be obtained. Farmor shall, thereupon, grant an extension to
the commencement date which shall be reasonable under the circumstances. If
production of petroleum substances in paying quantities is indicated, Farmee
shall equip the Test Well and thereafter use its best efforts to produce and
dispose of the said substances.

        b)

Farmee shall be solely responsible for the costs to drill, complete, evaluate,
equip and tie in or abandon the Test Well.

        c)

Subject to Article 3.00 of the Farmout & Royalty Procedure, the Farmee will earn
the following interests in the Farmout Lands after complying with the provisions
of this clause:

        (i)

a 100% Working Interest in the Farmout Lands, subject to the Farmee’s Overriding
Royalty reserved in Article 5.00 of the Farmout and Royalty Procedure which
overriding royalty shall be convertible to a 45% Working Interest after Payout.

        d)

50% of the cost of the Seismic Program shall be added to the Payout account for
the Test Well.

3

--------------------------------------------------------------------------------


6.

OPERATING PROCEDURE

     

The Operating Procedure and Accounting Procedure shall govern joint operations
on the Farmout Lands earned under this agreement.

      7.

AREA OF MUTUAL INTEREST

      a)

Article 8.00 of the Farmout and Royalty Procedure will be in effect from the
Effective Date until July 31, 2007. Subject to Article 8.00, the Parties will
have the right to participate in an acquisition of Mutual Interest Lands in the
following percentages:

     

Farmor-50%

     

Farmee-50%.


The Encumbrances will apply to the Mutual Interest Lands and shall be paid by
the Parties in proportion to their participating interest.

    8.

AMENDMENT TO THE LIMITATIONS ACT

   

The two year period for seeking a remedial order under section 3(1)(a) of the
Limitations Act, s.a. 1996 c. L-15.1, as amended, for any claim (as defined in
that Act) arising in connection with this Agreement is extended to:


  a.

for claims disclosed by an audit, two years after the time this agreement
permitted that audit to be performed ; or

        b.

for all other claims, four years.


9.

ADDRESSES FOR NOTICES

   

The parties’ Addresses for notices are:

   

Bounty Developments Ltd.

1250, 340 – 12th Avenue S.W.
Calgary, AB T2R 1L5

   

Attention: Jon P. Clark

   

Damascus Energy Inc.

22 Barclay Walk S.W.,
Calgary, Alberta T2P 4V9

   

Attention: Michael Vandale

   

Park Place Energy Inc.

1220-666 Burrard St.

4

--------------------------------------------------------------------------------


Vancouver, BC. V6C 2X8

   

Attention: David Stadnyk

    10.

MISCELLANEOUS


  a)

Each of the parties represents and warrants that it now has or is entitled to
have good right, full power and absolute authority to enter into this Agreement.

        b)

In the event of a conflict between any term or condition of this Head Agreement
and any Schedule attached hereto, the term or condition of this Head Agreement
shall prevail.

        c)

Any reference in this Head Agreement to “hereunder”, “herein” and “hereof” refer
to the provision of this Head Agreement and unless otherwise stated, any
reference to a clause, subclause, or Schedule refers to the clauses, subclauses
or Schedule of this Head Agreement.

        d)

The following clauses of the 1990 CAPL Operating Procedure are incorporated into
and apply mutatis mutandis to this Head Agreement:


  102 HEADINGS   103(b) REFERENCES   2101 PARTIES TO SUPPLY   2301 WAIVER OF
PARTITION OF SALE   2601 LIMITATION ON RIGHT OF ACQUISITION   2801 SUPERSEDES
PREVIOUS AGREEMENTS   2802 TIME OF ESSENCE   2803 BINDS SUCCESSORS AND ASSIGNS  
2804 LAWS OF JURISDICTION TO APPLY

11.        COUNTERPART EXECUTION

This Agreement may be executed in counterpart. All of those executed counterpart
pages when taken together will constitute the Agreement.

If this reflects your understanding of the terms and conditions agreed upon
respecting this Agreement, please sign and return one counterpart execution page
to complete our copy of this Agreement.

Yours very truly,

BOUNTY DEVELOPMENTS LTD.

/s/ Jon P. Clark

Jon P. Clark
Exploration Manager

5

--------------------------------------------------------------------------------

Agreed to this 5 day of Oct., 2006

 

DAMASCUS ENERGY INC.

Per: /s/ Michael Vandale


PARK PLACE ENERGY INC.

Per: /s/ David Stadnyk

6

--------------------------------------------------------------------------------

Schedule “A” Attached to an                       Agreement dated effective the
29th
day of May, 2006 between Bounty Developments Ltd., Damascus Energy Inc. and
Park Place Energy Inc.

Farmout Lands Title Documents Encumbrances       Twp. 87, Rge. 7 W6 M: Alberta
Crown PNG Lease Crown Royalty West Half of Section 13 No.0506020313   PNG   1%
Gross     Overriding Royalty     to Berry     Consultants Inc.           1%
Gross     Overriding Royalty     to Tlell     Developments Inc.

7

--------------------------------------------------------------------------------

Schedule “B” Attached to an Agreement dated effective the 29th day of
May, 2006 between Bounty Developments Ltd., Damascus Energy Inc. and
Park Place Energy Inc.

1997 CAPL FARMOUT & ROYALTY PROCEDURE ELECTIONS AND AMENDMENTS

Subclause 1.01 (f) - Effective Date                     -                      
May 29, 2006     Subclause 1.01 (t) - Payout -                   
Alternate                     *A     (if Article 6.00 applies)

*50% of the cost of the Seismic Program shall be added to the Payout account for
the Test Well.

Subclause 1.01 (bb)                - Delete the following from the definition:  
  “which area will be determined as of the drilling rig release date of that
Earning Well”     Clause 1.02 - Incorporation of Provisions from 1990 CAPL
Operating Procedure   (i) Insurance (311) Alternate B     Article 4.00 (Option
Wells) will_____ /will not X apply.     Article 5.00 (Overriding Royalty)
                    will X /will not _______apply.

Subclause 5.01A, Quantification of Overriding Royalty (if applicable).

  (i)

Crude oil (a) - Alternate 2
If Alternate 1 applies, _n/a__ %
If Alternate 2 applies, 1/23.8365, min 5%, max 15%

        (ii)

Other (b) - Alternate 1
If Alternate 1 applies, 15 %
If Alternate 2 applies, n/a % in (i) and n/a % in (ii)

Subclause 5.04B, Permitted Deductions (if applicable). Alternate 1 only

Article 6.00 (Conversion of Overriding Royalty) will X /will not_____apply.
Conversion to 45% of Working Interest in Subclause 6.04A

Article 8.00 (Area of Mutual Interest) will X apply.

Article 11.02 (Reimbursement of Land Maintenance Costs)
will _____/will not __X__ apply. If applies, reimbursement of $___n/a______

8

--------------------------------------------------------------------------------

Schedule “C” Attached to an Agreement dated effective the 29th day of
May, 2006 between Bounty Developments Ltd., Damascus Energy Inc. and
Park Place Energy Inc.

BOUNTY DEVELOPMENTS LTD.
WELL REQUIREMENT SHEET

PRIOR TO SPUD COPIES   AFTER DRILLING COPIES           Survey Plat 1 Digital
Logs (Sonic log – LAS Format) 1       Field Prints Logs 1 Appl. for Licence 1  
Final Prints Logs 1 Well Licence 1   Final Analyses 1 AFE or Well Cost Est. 1  
Core 1 Prognosis 1   DST’s 1       Oil, Gas or Water 1


DURING DRILLING     DRILLING REPORT             Daily drilling report 1   Casing
details 1 Geologic report 1   Cored intervals & recoveries 1       Comp/Abandon
data 1       Formation tops 1       Sample/core desc. 1


NOTICES     COMPLETION REPORT             24 hr comp/abandon 1   Daily 1 Notice
of intention to:     Production tests 1                    Core 1   Production
data 1                    Test 1   New well reports 1       Samples: Access to
Operator’s set  

SPECIAL REQUIREMENTS BEFORE ABANDONMENT:                   See DST Charts

Mail to Bounty at address for service

TELEPHONE:

Daily drilling, geological and completion reports to: Fax: 266-6031 Weekend or
night reports to Jon Clark Home ph: 243-5214   e-mail:    
jonclark@bountydev.com

9

--------------------------------------------------------------------------------

Schedule “D” Attached to an Agreement dated effective the 29th day of
May, 2006 between Bounty Developments Ltd., Damascus Energy Inc. and
Park Place Energy Inc.

CAPL OPERATING PROCEDURE - 1990

Clause 311 Insurance Election: A Clause 604 Marketing Fee: deleted Clause 903
Casing Point Election: A Clause 1007 Penalty for Independent Operations:   1.
Development Wells: 300%   2. Exploratory Wells: 500% Clause 1010 Exceptions to
Clause 1007: (iv) 180 days Clause 2401 Disposition of Interests: A Clause 2404
Recognition Upon Assignment:   CAPL Assignment Procedure to take precedence


Clause 302. Overhead Rates: (a) Exploration Project: n/a percent OR     1. 5% ;
$50,000.     2. 3% ; $100,000.     3. 1%   (b) Drilling of a Well: n/a percent
OR     1. 3%; $ 50,000.     2. 2%; $l00,000.     3. 1%   (c) Initial
Construction Project: n/a percent OR     1. 3%; $ 50,000.     2. 2%; $100,000.  
  3. 1%   (d) Construction Project: n/a percent OR     1. 5% of the first $
50,000.     2. 3% of the next $100,000.     3. 1%   (e) Operation and
Maintenance:     1. n/a ;     2. $250. per Producing well per month; or     3.
n/a             Subclause 302(e)(2) and 302(e)(3) hereof shall not Clause 406.
Dispositions   $10,000.00

10

--------------------------------------------------------------------------------

Schedule “E” Attached to an Agreement dated effective the 29th day of
May, 2006 between Bounty Developments Ltd., Damascus Energy Inc. and
Park Place Energy Inc.

OVERRIDING ROYALTY AGREEMENT

THIS AGREEMENT made as of the 1st day of January, 2006

BETWEEN:

> > > > BERRY CONSULTANTS INC. a body corporate, having an office at the City of
> > > > Calgary in the Province of Alberta (hereinafter referred to as the
> > > > "Royalty Owner")

OF THE FIRST PART

- and -

> > > > BOUNTY DEVELOPMENTS LTD., a body corporate, having an office at the City
> > > > of Calgary in the Province of Alberta (hereinafter referred to as the
> > > > "Grantor")

OF THE SECOND PART

          WHEREAS the Grantor holds an interest in the Royalty Lands and Leases
as hereinafter defined; and WHEREAS, in consideration of good and valuable
consideration received, the Grantor has agreed to grant and to pay to the
Royalty Owner an Overriding Royalty effective as of the date hereof, the terms
and conditions of which are provided for in this agreement.

          NOW THEREFORE this Agreement witnesseth that in consideration of the
mutual covenants and agreements set forth and contained herein, the parties
agree as follows:

1.      DEFINITIONS

In this Agreement, including this clause, unless the context otherwise requires:

(a)

"Condensate" means a mixture of mainly pentanes and heavier hydrocarbons that
may be contaminated with sulphur compounds, that is recovered or is recoverable
at a Well from an underground reservoir and that may be gaseous in its virgin
reservoir state but is liquid at the condition under which its volume is
measured or estimated;

11

--------------------------------------------------------------------------------


(b)

"Crude Oil" means a mixture mainly of pentanes and heavier hydrocarbons that may
be contaminated with sulphur compounds, that is recovered or is recoverable at a
Well from an underground reservoir and that is liquid at the conditions under
which its volume is measured or estimated, and includes all other hydrocarbon
mixtures so recovered or recoverable except natural gas or Condensate;


(c)

"Current Market Value" means the price at which Petroleum Substances are sold by
the Grantor calculated at the Royalty Determination Point, which price is not
unreasonable having regard to market conditions applicable to similar production
in arm's length transactions at the time of such disposition including, without
restricting the generality of the foregoing, such factors as the volumes
available, the kind and quality of Petroleum Substances to be sold, the
effective date of the sale, the term of the sale agreement, the point of sale of
the Petroleum Substances and the type of transportation service available for
the delivery of the Petroleum Substances to be sold;

    (d)

"Leases" means the respective documents of title and any extension or renewal of
such documents pursuant to which the Grantor holds an interest in the Royalty
Lands;

    (e)

"Overriding Royalty" means the overriding royalty granted pursuant to Clause 2
hereof;

    (f)

"Petroleum Substances" means Crude Oil, Condensate, natural gas and related
hydrocarbons and all other substances produced in association therewith but only
to the extent that the same are granted by the Leases;

    (g)

"Raw Gas" has the meaning prescribed by the Regulations;

    (h)

"Regulations" means all statutes, laws, rules, orders, regulations or directives
in effect from time to time and made by any governmental authority having
jurisdiction over the Royalty Lands and the operations to be conducted thereon;

    (i)

"Royalty Determination Point" means the first point of measurement downstream
from the wellhead after the initial treatment of the produced substances for the
separation and removal of basic sediment and water from the Petroleum
Substances;

    (j)

"Royalty Lands" means the specified undivided working interest(s) in the lands
set forth in Schedule "A";

    (k)

"Spacing Unit" means the area allocated to a Well (or the area which would be
allocated to a well, but for a plan of unitization) pursuant to the Regulations
for the purpose of producing Petroleum Substances; and

    (l)

"Well" means any well on the Royalty Lands or on lands pooled with the Royalty
Lands.

12

--------------------------------------------------------------------------------

2.      GRANT OF OVERRIDING ROYALTY

Grantor hereby grants to the Royalty Owner an interest in respect of the
Petroleum Substances within, upon or under the Royalty Lands equal to one (1%)
percent of the gross monthly production produced from the Royalty Lands.

3.      QUANTIFICATION OF OVERRIDING ROYALTY

If Royalty Owner does not take possession of and separately dispose of its share
of Petroleum Substances, the Overriding Royalty shall be quantified and paid on
the gross proceeds of the sale of such Petroleum Substances without any
deductions, except the following, namely:

(a)

with respect to Crude Oil and Condensate, a proportionate share of the actual
costs of transportation from the Royalty Determination Point to market
connection;

    (b)

with respect to Petroleum Substances other than Crude Oil and Condensate, a
proportionate share of the cost of transportation, gathering and processing,
providing that such costs are no greater than those allowed from time to time by
the Crown in the right of the Province of Alberta in calculating its royalty.

4.      OVERRIDING ROYALTY TAKEN IN KIND

(a)

The Royalty Owner shall have the right to take in kind the Royalty Owner's share
of Petroleum Substances. Such right may be exercised separately with respect to
Condensate, Crude Oil, Raw Gas, and any other individual Petroleum Substance. In
the case of Crude Oil and Condensate, such right when exercised shall be done on
a minimum of thirty (30) days notice to the Grantor. In the case of all other
Petroleum Substances such right when exercised shall be done on a minimum of six
(6) months notice to the Grantor. If the Royalty Owner, however, signifies in
writing its consent to the sale of any of the Royalty Owner's share of Petroleum
Substances under a contract made by the Grantor providing for a minimum term in
excess of the said respective notice periods, the Royalty Owner's right to take
in kind any Petroleum Substances subject to such contract shall be suspended
during the term of such contract. The Royalty Owner may cease to take in kind
any Petroleum Substances upon giving the Grantor the same minimum notice as
provided above for the Royalty Owner to take such Petroleum Substances in kind
as aforesaid. The right to take in kind or to cease to take in kind may be
exercised from time to time subject only to the foregoing provisions of this
Subclause.

    (b)

When the Royalty Owner is taking in kind the Royalty Owner's share of any
Petroleum Substances, the Grantor shall at no cost to the Royalty Owner remove
basic sediment and water therefrom in accordance with good oilfield practice,
and:

13

--------------------------------------------------------------------------------


  (i)

in respect to Crude Oil and Condensate: the Grantor shall deliver the Royalty
Owner's share to the Royalty Owner, or its nominee, at the tank outlets, or
comparable delivery point, in accordance with usual and customary pipeline and
shipping practice, free and clear of all charges whatsoever except to the extent
that the Royalty Determination Point is an earlier point in which case the costs
of moving product from the Royalty Determination Point to the delivery point
will be deductible by the Grantor from the Overriding Royalty. The Royalty Owner
shall have the right to use free of charge a share of the Grantor's lease
tankage and storage facilities to store a maximum of ten (10) days accumulation
of the Royalty Owner's share of Crude Oil and Condensate; and

        (ii)

in respect to Raw Gas: the Grantor shall deliver the Royalty Owner's share to
the Royalty Owner, or its nominee, at the Royalty Determination Point of the
relevant well, provided that to the extent the Royalty Owner so requests on
reasonable notice to the Grantor and the Grantor can reasonably comply with such
request, the Grantor shall gather, compress, transport, treat and process such
share of Raw Gas along with the Grantor's share of Raw Gas from the applicable
well or wells and deliver to the Royalty Owner at their relevant plant outlet,
the Royalty Owner's Overriding Royalty share of marketable gas and other
Petroleum Substances obtained from such share of Raw Gas, in which event, the
Royalty Owner shall be responsible for:


  A.

its proportionate share of the costs of gathering, compressing, transporting,
treating and processing such Raw Gas where the Grantor or an Affiliate thereof
does not own such facilities; or

        B.

where the Grantor or an Affiliate thereof owns such facilities, such fee as may
be agreed upon by the Grantor and the Royalty Owner for the use of such
facilities to make marketable the Royalty Owner's Overriding Royalty share of
Raw Gas.

5.      CONDUCT OF OPERATIONS

(a)

Grantor shall be entitled to use a proportionate share of the Royalty Owner's
share of Petroleum Substances as may be reasonably necessary for its drilling
and production operations with respect to the Royalty Lands, excluding Petroleum
Substances used for tertiary recovery operations. Grantor shall not be liable to
Royalty Owner for Petroleum Substances which are unavoidably lost. Petroleum
Substances so used or lost shall be excluded when quantifying the Overriding
Royalty.

14

--------------------------------------------------------------------------------


(b)

The Grantor shall have the right to commingle Petroleum Substances produced from
the Royalty Lands with Petroleum Substances produced from other lands, provided
reasonable methods are used to determine the proper measurement of production of
Petroleum Substances from the Royalty Lands.

    (c)

Nothing contained in this Agreement shall be a deemed or implied covenant by the
Grantor to develop the Royalty Lands.

    (d)

The Grantor shall carry on (or cause to be carried on) all operations on the
Royalty Lands diligently and in a good and workmanlike manner consistent with
good oilfield practice.

6.      MAINTENANCE OF LEASES

Grantor shall comply with all the covenants and conditions contained in the
Leases insofar as they relate to the Royalty Lands and shall do all things
necessary to maintain the Leases in full force and effect during the term of
this Agreement including, without limitation, timely payment of all rentals, all
renewal and extension fees, all taxes, all payments in lieu of actual production
and royalties due or becoming due in respect of the Royalty Lands and the
Leases.

7.      POOLING

The Grantor shall have the authority to pool the Petroleum Substances in a zone
underlying all or a portion of the Royalty Lands to the extent required to form
a Spacing Unit in such zone, but only if such pooling allocates to that portion
of the Royalty Lands included in the Spacing Unit that proportion of the total
production of Petroleum Substances from the Spacing Unit which the surface area
of that portion of the Royalty Lands placed in the Spacing Unit bears to the
total surface area of the Spacing Unit. The Grantor shall thereafter give
written notice to the Royalty Owner describing the extent to which the Royalty
Lands are being pooled and describing the Spacing Unit with respect to which
they are so pooled.

8.      UNITIZATION

The Grantor shall not include the Royalty Lands or any part or parts thereof in
a Unit Agreement or a Unit Operating Agreement for the unitized development
and/or operation thereof with other lands without the consent of the Royalty
Owner, which shall not be unreasonably withheld. Upon any such unitization, the
Overriding Royalty shall be quantified on the basis of the production allocated
to each Spacing Unit on the Royalty Lands under the plan of unitization and not
upon the basis of actual production from the Royalty Lands. Further, each
Spacing Unit for which production is allocated shall be deemed to have on Well
thereon, regardless of the actual number of Wells.

15

--------------------------------------------------------------------------------

9.      BOOKS AND RECORDS

(a)

The Grantor shall keep true and current books, records and accounts showing the
quantity of Petroleum Substances produced from or allocated to the Royalty Lands
and the sales and disposition made thereof from time to time. The books,
records, vouchers and accounts maintained by the Grantor shall be open to
inspection at all reasonable times during business hours by any officer, agent
or employee appointed or authorized by the Royalty Owner, in writing, to examine
the same. All information obtained by the Royalty Owner pursuant to this clause
shall be treated as confidential and shall not be disclosed to third persons
without the prior written consent of the Grantor.

    (b)

By the last day of each month, beginning with the first month following the
month in which production of Petroleum Substances from the Royalty Lands is
obtained after the date hereof, Grantor shall submit to Royalty Owner a
statement showing the quantity and kind of Petroleum Substances produced, deemed
to be produced or allocated to, saved and sold from or used off the Royalty
Lands in the immediately preceding calendar month, together with a
quantification of Royalty Owner's share of Petroleum Substances for such
immediately preceding calendar month. When Royalty Owner does not take and
separately dispose of its share of Petroleum Substances, the said statement
shall also include the sale price for such Petroleum Substances and the gross
proceeds received therefrom, accompanied by a cheque payable to Royalty Owner
for its share of such proceeds. A copy of Grantor's governmental production
statement for the month for which the Overriding Royalty is quantified as
aforesaid and also, with respect to Crown Leases, a copy of the government
royalty statement with respect to the Leases, shall accompany each royalty
statement to Royalty Owner. Any information contained in such governmental
production statement or royalty statement need not be repeated in the statement
to Royalty Owner.

    (c)

Royalty Owner, upon notice to Grantor, shall have the right to audit Grantor's
accounts and records for any given calendar year, insofar as they relate to any
matter or item relating to this Agreement bearing on the Overriding Royalty,
within the twenty-four (24) month period following the end of that calendar
year. any payment made or statement rendered by Grantor hereunder which is not
disputed by Royalty Owner on or before the last day of the twenty-sixth (26th)
month following the end of the calendar year shall be deemed to be correct.

10.      ASSIGNMENT BY GRANTOR

The Grantor may assign any legal or equitable interest in this Agreement, the
Royalty Lands, the Leases or any portion or portions thereof and in the event of
such assignment, the Grantor shall continue to be bound by all of the conditions
and provisions of this Agreement as if there had been no assignment until such
16

--------------------------------------------------------------------------------

time as the Royalty Owner shall have been served with a written undertaking by
the assignee (or assignees) directly enforceable by the Royalty Owner, to
perform and be bound thereafter by all of the terms and provisions of this
Agreement to the same extent and degree with respect to the interest which has
been assigned to it, as it would have been if such assignee (or assignees) had
been a party to this Agreement instead of the Grantor.

11.      ASSIGNMENT BY ROYALTY OWNER

The Royalty Owner may at any time assign its interest in the Overriding Royalty
upon notice thereof to the Grantor, provided that if at any time the Overriding
Royalty should become owned by more than one party, the Grantor shall have the
right to require the assignees of the Overriding Royalty to appoint in writing
an agent to represent all of the assignees of the Overriding Royalty and to
receive all statements and payments (if any) of the Overriding Royalty. If the
assignees of the Overriding Royalty fail to appoint an agent hereunder within
thirty (30) days of any request to do so by Grantor, Grantor may withhold the
Overriding Royalty until such time as an agent is appointed.

12.      ROYALTY OWNER'S LIEN

(a)

The Royalty Owner shall be entitled to and shall have a first and paramount lien
upon the Grantor's share of all Petroleum Substances from time to time produced
from the Royalty Lands to secure the payment of the Overriding Royalty. Such
lien shall not operate to release the Grantor from personal liability for monies
due to the Royalty Owner. Such lien shall not attach to the Grantor's share of
Petroleum Substances sold or otherwise disposed of from the Royalty Lands, but
immediately upon default occurring in payment by the Grantor of monies payable
to the Royalty Owner such lien shall operate as an assignment to the Royalty
Owner of the consideration thereafter payable to the Royalty Owner for the
Petroleum Substances sold, up to the amount owed to the Royalty Owner and not so
paid by the Grantor.

    (b)

Service of a copy of this agreement upon any purchaser of Petroleum Substances
together with written notice from the Royalty Owner shall constitute written
authorization on the part of the Grantor for such purchaser to pay the Royalty
Owner the proceeds from any sale or sales of the Grantor's share of Petroleum
Substances up to the amount owed to the Royalty Owner by the Grantor, and such
purchaser is authorized to rely solely upon the statement of the Royalty Owner
as to the amount owed to the Royalty Owner by the Grantor.

13.      NOTICES

(a)

Whether or not so stipulated herein, delivery of all notices and communications
(hereinafter called "notices") required or permitted hereunder shall be in
writing. Notices may be given:

17

--------------------------------------------------------------------------------


  (i)

personally, by delivering the notice to the party on whom it is to be served at
that Party's address for service, which notice shall be deemed received by the
addressee when actually delivered as aforesaid if such delivery is during normal
business hours provided that if a notice is not delivered during the addressee's
normal business hours, such notice shall be deemed to have been received by such
party at the commencement of the next ensuing business day following the date of
delivery; or

        (ii)

by facsimile (or by any other like method by which a written or recorded message
may be sent) directed to the party on whom it is to be served at that party's
address for service, which notice shall be deemed received by the respective
addressees thereof: (i) when actually received by it, if received within normal
business hours; or (ii) at the commencement of the next ensuing business day
following transmission thereof, if such notice is not received during such
normal business hours; or

        (iii)

by mailing them first class mail (air mail if to or from a location outside
Canada) double registered post, postage prepaid, directed to the party on whom
it is to be served, at that party's address for service, which notice shall be
deemed to be received by the addressee at noon, local time, on the earlier of
the actual date of receipt or the fourth (4th) day (excluding Saturdays, Sundays
and statutory holidays) following the mailing thereof; provided that, if postal
service is interrupted or operating with unusual or imminent delay, notice shall
not be served by such means during such interruption or period of delay.


(b)

Where, in this Agreement, a time period is established within which a party must
respond, elect or otherwise communicate with respect to a notice so received the
time shall commence to run when the notice is deemed to be received as
hereinbefore provided. Any time period which expires on a Saturday, Sunday or
statutory holiday shall be extended to expire on the next normal business day.

    (c)

The address of each of the respective parties hereto shall be as follows:

Bounty Developments Ltd.
1250, 340 - 12 Avenue S.W.
Calgary, Alberta
T2R 1L5

Berry Consultants Inc.
1250, 340 – 12th Avenue S.W.
Calgary, Alberta
T2R 1L5

18

--------------------------------------------------------------------------------


(d)

Any party may change its address for service by notice to the other parties.

14.      TERM

This Agreement shall remain in force and effect so long as the Grantor or any
successor in interest retains an interest in the Royalty Lands.

15.      GENERAL

  (a)

The parties will from time to time and at all times hereafter, without further
consideration, do such further acts and deliver all such further assurances,
deeds and documents as shall reasonably be required in order to fully perform
and carry out the terms of this Agreement.

        (b)

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and supersedes all prior contracts,
agreements and understandings between the parties in this regard. No
modification or alteration of this Agreement shall be binding unless executed in
writing by these parties. There are no representations, warranties, collateral
agreements or conditions affecting this transaction other than as are expressed
or referred to herein in writing.

        (c)

The terms and conditions of this Agreement shall be binding upon and shall enure
to the benefit of the parties hereto and their respective successors and
assigns.

        (d)

Time is of the essence of this Agreement.

        (e)

The headings contained in this Agreement are intended for convenience of
reference only and shall form no part of this Agreement.

        (f)

The words herein contained which impart the singular number or the masculine
gender shall be read and construed as applying to the plural and each and every
corporate, male or female party thereto and to its and their heirs, executors,
administrators, successors and assigns, as the case or context requires.

        (g)

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta. The parties hereby irrevocably attorn to the
jurisdiction of the Courts of the Province of Alberta for the determination of
all matters arising hereunder.

        (h)

The Schedules attached to this Agreement are incorporated by reference as fully
as though contained in the body hereof.

19

--------------------------------------------------------------------------------

Wherever any term or condition, expressed or implied, of such Schedules
conflicts or is at variance with any terms or conditions of this Agreement, such
term or condition of this Agreement shall prevail.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

BOUNTY DEVELOPMENTS LTD.

 

__________________________________________________

BERRY CONSULTANTS INC.

 

__________________________________________________

20

--------------------------------------------------------------------------------

Schedule “A”
Attached to and Forming Part of Gross Overriding
Royalty Agreement dated January 1, 2006
between Bounty Developments Ltd. and Berry Consultants Inc.

 

LEASES ROYALTY LANDS INTEREST Alberta Crown PNG Lease Twp. 87, Rge. 7 W6 M: West
  No.0506020313 Half of Section 13 PNG 100%, subject to     Crown Lessor    
Royalty

21

--------------------------------------------------------------------------------

Schedule “F” Attached to an Agreement dated effective the 29th day of
May, 2006 between Bounty Developments Ltd., Damascus Energy Inc. and
Park Place Energy Inc.

OVERRIDING ROYALTY AGREEMENT

THIS AGREEMENT made as of the 1st day of January, 2006

BETWEEN:

> > > > TLELL DEVELOPMENTS INC. a body corporate, having an office at the City
> > > > of Calgary in the Province of Alberta (hereinafter referred to as the
> > > > "Royalty Owner")

OF THE FIRST PART

- and -

> > > > BOUNTY DEVELOPMENTS LTD., a body corporate, having an office at the City
> > > > of Calgary in the Province of Alberta (hereinafter referred to as the
> > > > "Grantor")

OF THE SECOND PART

          WHEREAS the Grantor holds an interest in the Royalty Lands and Leases
as hereinafter defined; and WHEREAS, in consideration of good and valuable
consideration received, the Grantor has agreed to grant and to pay to the
Royalty Owner an Overriding Royalty effective as of the date hereof, the terms
and conditions of which are provided for in this agreement.

          NOW THEREFORE this Agreement witnesseth that in consideration of the
mutual covenants and agreements set forth and contained herein, the parties
agree as follows:

1.      DEFINITIONS

In this Agreement, including this clause, unless the context otherwise requires:

(a)

"Condensate" means a mixture of mainly pentanes and heavier hydrocarbons that
may be contaminated with sulphur compounds, that is recovered or is recoverable
at a Well from an underground reservoir and

22

--------------------------------------------------------------------------------


that may be gaseous in its virgin reservoir state but is liquid at the condition
under which its volume is measured or estimated;

    (b)

"Crude Oil" means a mixture mainly of pentanes and heavier hydrocarbons that may
be contaminated with sulphur compounds, that is recovered or is recoverable at a
Well from an underground reservoir and that is liquid at the conditions under
which its volume is measured or estimated, and includes all other hydrocarbon
mixtures so recovered or recoverable except natural gas or Condensate;

    (c)

"Current Market Value" means the price at which Petroleum Substances are sold by
the Grantor calculated at the Royalty Determination Point, which price is not
unreasonable having regard to market conditions applicable to similar production
in arm's length transactions at the time of such disposition including, without
restricting the generality of the foregoing, such factors as the volumes
available, the kind and quality of Petroleum Substances to be sold, the
effective date of the sale, the term of the sale agreement, the point of sale of
the Petroleum Substances and the type of transportation service available for
the delivery of the Petroleum Substances to be sold;

    (d)

"Leases" means the respective documents of title and any extension or renewal of
such documents pursuant to which the Grantor holds an interest in the Royalty
Lands;

    (e)

"Overriding Royalty" means the overriding royalty granted pursuant to Clause 2
hereof;

    (f)

"Petroleum Substances" means Crude Oil, Condensate, natural gas and related
hydrocarbons and all other substances produced in association therewith but only
to the extent that the same are granted by the Leases;

    (g)

"Raw Gas" has the meaning prescribed by the Regulations;

    (h)

"Regulations" means all statutes, laws, rules, orders, regulations or directives
in effect from time to time and made by any governmental authority having
jurisdiction over the Royalty Lands and the operations to be conducted thereon;

    (i)

"Royalty Determination Point" means the first point of measurement downstream
from the wellhead after the initial treatment of the produced substances for the
separation and removal of basic sediment and water from the Petroleum
Substances;

    (j)

"Royalty Lands" means the specified undivided working interest(s) in the lands
set forth in Schedule "A";

    (k)

"Spacing Unit" means the area allocated to a Well (or the area which would be
allocated to a well, but for a plan of unitization) pursuant to the Regulations
for the purpose of producing Petroleum Substances; and

23

--------------------------------------------------------------------------------


(l)

"Well" means any well on the Royalty Lands or on lands pooled with the Royalty
Lands.

2.      GRANT OF OVERRIDING ROYALTY

Grantor hereby grants to the Royalty Owner an interest in respect of the
Petroleum Substances within, upon or under the Royalty Lands equal to one (1%)
percent of the gross monthly production produced from the Royalty Lands.

3.      QUANTIFICATION OF OVERRIDING ROYALTY

If Royalty Owner does not take possession of and separately dispose of its share
of Petroleum Substances, the Overriding Royalty shall be quantified and paid on
the gross proceeds of the sale of such Petroleum Substances without any
deductions, except the following, namely:

(a)

with respect to Crude Oil and Condensate, a proportionate share of the actual
costs of transportation from the Royalty Determination Point to market
connection;

    (b)

with respect to Petroleum Substances other than Crude Oil and Condensate, a
proportionate share of the cost of transportation, gathering and processing,
providing that such costs are no greater than those allowed from time to time by
the Crown in the right of the Province of Alberta in calculating its royalty.

4.      OVERRIDING ROYALTY TAKEN IN KIND

(a)

The Royalty Owner shall have the right to take in kind the Royalty Owner's share
of Petroleum Substances. Such right may be exercised separately with respect to
Condensate, Crude Oil, Raw Gas, and any other individual Petroleum Substance. In
the case of Crude Oil and Condensate, such right when exercised shall be done on
a minimum of thirty (30) days notice to the Grantor. In the case of all other
Petroleum Substances such right when exercised shall be done on a minimum of six
(6) months notice to the Grantor. If the Royalty Owner, however, signifies in
writing its consent to the sale of any of the Royalty Owner's share of Petroleum
Substances under a contract made by the Grantor providing for a minimum term in
excess of the said respective notice periods, the Royalty Owner's right to take
in kind any Petroleum Substances subject to such contract shall be suspended
during the term of such contract. The Royalty Owner may cease to take in kind
any Petroleum Substances upon giving the Grantor the same minimum notice as
provided above for the Royalty Owner to take such Petroleum Substances in kind
as aforesaid. The right to take in kind or to cease to take in kind may be
exercised from time to time subject only to the foregoing provisions of this
Subclause.

    (b)

When the Royalty Owner is taking in kind the Royalty Owner's share of any
Petroleum Substances, the Grantor shall at no cost to the Royalty

24

--------------------------------------------------------------------------------

Owner remove basic sediment and water therefrom in accordance with good oilfield
practice, and:

  (i)

in respect to Crude Oil and Condensate: the Grantor shall deliver the Royalty
Owner's share to the Royalty Owner, or its nominee, at the tank outlets, or
comparable delivery point, in accordance with usual and customary pipeline and
shipping practice, free and clear of all charges whatsoever except to the extent
that the Royalty Determination Point is an earlier point in which case the costs
of moving product from the Royalty Determination Point to the delivery point
will be deductible by the Grantor from the Overriding Royalty. The Royalty Owner
shall have the right to use free of charge a share of the Grantor's lease
tankage and storage facilities to store a maximum of ten (10) days accumulation
of the Royalty Owner's share of Crude Oil and Condensate; and

        (ii)

in respect to Raw Gas: the Grantor shall deliver the Royalty Owner's share to
the Royalty Owner, or its nominee, at the Royalty Determination Point of the
relevant well, provided that to the extent the Royalty Owner so requests on
reasonable notice to the Grantor and the Grantor can reasonably comply with such
request, the Grantor shall gather, compress, transport, treat and process such
share of Raw Gas along with the Grantor's share of Raw Gas from the applicable
well or wells and deliver to the Royalty Owner at their relevant plant outlet,
the Royalty Owner's Overriding Royalty share of marketable gas and other
Petroleum Substances obtained from such share of Raw Gas, in which event, the
Royalty Owner shall be responsible for:


  A.

its proportionate share of the costs of gathering, compressing, transporting,
treating and processing such Raw Gas where the Grantor or an Affiliate thereof
does not own such facilities; or

        B.

where the Grantor or an Affiliate thereof owns such facilities, such fee as may
be agreed upon by the Grantor and the Royalty Owner for the use of such
facilities to make marketable the Royalty Owner's Overriding Royalty share of
Raw Gas.

5.      CONDUCT OF OPERATIONS

(a)

Grantor shall be entitled to use a proportionate share of the Royalty Owner's
share of Petroleum Substances as may be reasonably necessary for its drilling
and production operations with respect to the Royalty Lands, excluding Petroleum
Substances used for tertiary recovery operations. Grantor shall not be liable to
Royalty Owner for Petroleum Substances which are unavoidably lost. Petroleum
Substances so used or lost shall be excluded when quantifying the Overriding
Royalty.

25

--------------------------------------------------------------------------------


(b)

The Grantor shall have the right to commingle Petroleum Substances produced from
the Royalty Lands with Petroleum Substances produced from other lands, provided
reasonable methods are used to determine the proper measurement of production of
Petroleum Substances from the Royalty Lands.

    (c)

Nothing contained in this Agreement shall be a deemed or implied covenant by the
Grantor to develop the Royalty Lands.

    (d)

The Grantor shall carry on (or cause to be carried on) all operations on the
Royalty Lands diligently and in a good and workmanlike manner consistent with
good oilfield practice.

6.      MAINTENANCE OF LEASES

Grantor shall comply with all the covenants and conditions contained in the
Leases insofar as they relate to the Royalty Lands and shall do all things
necessary to maintain the Leases in full force and effect during the term of
this Agreement including, without limitation, timely payment of all rentals, all
renewal and extension fees, all taxes, all payments in lieu of actual production
and royalties due or becoming due in respect of the Royalty Lands and the
Leases.

7.      POOLING

The Grantor shall have the authority to pool the Petroleum Substances in a zone
underlying all or a portion of the Royalty Lands to the extent required to form
a Spacing Unit in such zone, but only if such pooling allocates to that portion
of the Royalty Lands included in the Spacing Unit that proportion of the total
production of Petroleum Substances from the Spacing Unit which the surface area
of that portion of the Royalty Lands placed in the Spacing Unit bears to the
total surface area of the Spacing Unit. The Grantor shall thereafter give
written notice to the Royalty Owner describing the extent to which the Royalty
Lands are being pooled and describing the Spacing Unit with respect to which
they are so pooled.

8.      UNITIZATION

The Grantor shall not include the Royalty Lands or any part or parts thereof in
a Unit Agreement or a Unit Operating Agreement for the unitized development
and/or operation thereof with other lands without the consent of the Royalty
Owner, which shall not be unreasonably withheld. Upon any such unitization, the
Overriding Royalty shall be quantified on the basis of the production allocated
to each Spacing Unit on the Royalty Lands under the plan of unitization and not
upon the basis of actual production from the Royalty Lands. Further, each
Spacing Unit for which production is allocated shall be deemed to have on Well
thereon, regardless of the actual number of Wells.

9.      BOOKS AND RECORDS

26

--------------------------------------------------------------------------------


(a)

The Grantor shall keep true and current books, records and accounts showing the
quantity of Petroleum Substances produced from or allocated to the Royalty Lands
and the sales and disposition made thereof from time to time. The books,
records, vouchers and accounts maintained by the Grantor shall be open to
inspection at all reasonable times during business hours by any officer, agent
or employee appointed or authorized by the Royalty Owner, in writing, to examine
the same. All information obtained by the Royalty Owner pursuant to this clause
shall be treated as confidential and shall not be disclosed to third persons
without the prior written consent of the Grantor.

    (b)

By the last day of each month, beginning with the first month following the
month in which production of Petroleum Substances from the Royalty Lands is
obtained after the date hereof, Grantor shall submit to Royalty Owner a
statement showing the quantity and kind of Petroleum Substances produced, deemed
to be produced or allocated to, saved and sold from or used off the Royalty
Lands in the immediately preceding calendar month, together with a
quantification of Royalty Owner's share of Petroleum Substances for such
immediately preceding calendar month. When Royalty Owner does not take and
separately dispose of its share of Petroleum Substances, the said statement
shall also include the sale price for such Petroleum Substances and the gross
proceeds received therefrom, accompanied by a cheque payable to Royalty Owner
for its share of such proceeds. A copy of Grantor's governmental production
statement for the month for which the Overriding Royalty is quantified as
aforesaid and also, with respect to Crown Leases, a copy of the government
royalty statement with respect to the Leases, shall accompany each royalty
statement to Royalty Owner. Any information contained in such governmental
production statement or royalty statement need not be repeated in the statement
to Royalty Owner.

    (c)

Royalty Owner, upon notice to Grantor, shall have the right to audit Grantor's
accounts and records for any given calendar year, insofar as they relate to any
matter or item relating to this Agreement bearing on the Overriding Royalty,
within the twenty-four (24) month period following the end of that calendar
year. any payment made or statement rendered by Grantor hereunder which is not
disputed by Royalty Owner on or before the last day of the twenty-sixth (26th)
month following the end of the calendar year shall be deemed to be correct.

10.      ASSIGNMENT BY GRANTOR

The Grantor may assign any legal or equitable interest in this Agreement, the
Royalty Lands, the Leases or any portion or portions thereof and in the event of
such assignment, the Grantor shall continue to be bound by all of the conditions
and provisions of this Agreement as if there had been no assignment until such
time as the Royalty Owner shall have been served with a written undertaking by

27

--------------------------------------------------------------------------------

the assignee (or assignees) directly enforceable by the Royalty Owner, to
perform and be bound thereafter by all of the terms and provisions of this
Agreement to the same extent and degree with respect to the interest which has
been assigned to it, as it would have been if such assignee (or assignees) had
been a party to this Agreement instead of the Grantor.

11.      ASSIGNMENT BY ROYALTY OWNER

The Royalty Owner may at any time assign its interest in the Overriding Royalty
upon notice thereof to the Grantor, provided that if at any time the Overriding
Royalty should become owned by more than one party, the Grantor shall have the
right to require the assignees of the Overriding Royalty to appoint in writing
an agent to represent all of the assignees of the Overriding Royalty and to
receive all statements and payments (if any) of the Overriding Royalty. If the
assignees of the Overriding Royalty fail to appoint an agent hereunder within
thirty (30) days of any request to do so by Grantor, Grantor may withhold the
Overriding Royalty until such time as an agent is appointed.

12.      ROYALTY OWNER'S LIEN

(a)

The Royalty Owner shall be entitled to and shall have a first and paramount lien
upon the Grantor's share of all Petroleum Substances from time to time produced
from the Royalty Lands to secure the payment of the Overriding Royalty. Such
lien shall not operate to release the Grantor from personal liability for monies
due to the Royalty Owner. Such lien shall not attach to the Grantor's share of
Petroleum Substances sold or otherwise disposed of from the Royalty Lands, but
immediately upon default occurring in payment by the Grantor of monies payable
to the Royalty Owner such lien shall operate as an assignment to the Royalty
Owner of the consideration thereafter payable to the Royalty Owner for the
Petroleum Substances sold, up to the amount owed to the Royalty Owner and not so
paid by the Grantor.

    (b)

Service of a copy of this agreement upon any purchaser of Petroleum Substances
together with written notice from the Royalty Owner shall constitute written
authorization on the part of the Grantor for such purchaser to pay the Royalty
Owner the proceeds from any sale or sales of the Grantor's share of Petroleum
Substances up to the amount owed to the Royalty Owner by the Grantor, and such
purchaser is authorized to rely solely upon the statement of the Royalty Owner
as to the amount owed to the Royalty Owner by the Grantor.

13.      NOTICES

  (a)

Whether or not so stipulated herein, delivery of all notices and communications
(hereinafter called "notices") required or permitted hereunder shall be in
writing. Notices may be given:

28

--------------------------------------------------------------------------------


  (i)

personally, by delivering the notice to the party on whom it is to be served at
that Party's address for service, which notice shall be deemed received by the
addressee when actually delivered as aforesaid if such delivery is during normal
business hours provided that if a notice is not delivered during the addressee's
normal business hours, such notice shall be deemed to have been received by such
party at the commencement of the next ensuing business day following the date of
delivery; or

        (ii)

by facsimile (or by any other like method by which a written or recorded message
may be sent) directed to the party on whom it is to be served at that party's
address for service, which notice shall be deemed received by the respective
addressees thereof: (i) when actually received by it, if received within normal
business hours; or (ii) at the commencement of the next ensuing business day
following transmission thereof, if such notice is not received during such
normal business hours; or

        (iii)

by mailing them first class mail (air mail if to or from a location outside
Canada) double registered post, postage prepaid, directed to the party on whom
it is to be served, at that party's address for service, which notice shall be
deemed to be received by the addressee at noon, local time, on the earlier of
the actual date of receipt or the fourth (4th) day (excluding Saturdays, Sundays
and statutory holidays) following the mailing thereof; provided that, if postal
service is interrupted or operating with unusual or imminent delay, notice shall
not be served by such means during such interruption or period of delay.


  (b)

Where, in this Agreement, a time period is established within which a party must
respond, elect or otherwise communicate with respect to a notice so received the
time shall commence to run when the notice is deemed to be received as
hereinbefore provided. Any time period which expires on a Saturday, Sunday or
statutory holiday shall be extended to expire on the next normal business day.

        (c)

The address of each of the respective parties hereto shall be as follows:

Bounty Developments Ltd.
1250, 340 - 12 Avenue S.W.
Calgary, Alberta
T2R 1L5

Berry Consultants Inc.
1250, 340 – 12th Avenue S.W.
Calgary, Alberta
T2R 1L5

29

--------------------------------------------------------------------------------


  (d)

Any party may change its address for service by notice to the other parties.

14.      TERM

This Agreement shall remain in force and effect so long as the Grantor or any
successor in interest retains an interest in the Royalty Lands.

15.      GENERAL

  (a)

The parties will from time to time and at all times hereafter, without further
consideration, do such further acts and deliver all such further assurances,
deeds and documents as shall reasonably be required in order to fully perform
and carry out the terms of this Agreement.

        (b)

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and supersedes all prior contracts,
agreements and understandings between the parties in this regard. No
modification or alteration of this Agreement shall be binding unless executed in
writing by these parties. There are no representations, warranties, collateral
agreements or conditions affecting this transaction other than as are expressed
or referred to herein in writing.

        (c)

The terms and conditions of this Agreement shall be binding upon and shall enure
to the benefit of the parties hereto and their respective successors and
assigns.

        (d)

Time is of the essence of this Agreement.

        (e)

The headings contained in this Agreement are intended for convenience of
reference only and shall form no part of this Agreement.

        (f)

The words herein contained which impart the singular number or the masculine
gender shall be read and construed as applying to the plural and each and every
corporate, male or female party thereto and to its and their heirs, executors,
administrators, successors and assigns, as the case or context requires.

        (g)

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta. The parties hereby irrevocably attorn to the
jurisdiction of the Courts of the Province of Alberta for the determination of
all matters arising hereunder.

        (h)

The Schedules attached to this Agreement are incorporated by reference as fully
as though contained in the body hereof.

30

--------------------------------------------------------------------------------

Wherever any term or condition, expressed or implied, of such Schedules
conflicts or is at variance with any terms or conditions of this Agreement, such
term or condition of this Agreement shall prevail.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

BOUNTY DEVELOPMENTS LTD.

 

______________________________________________

TLELL DEVELOPMENTS INC.

 

______________________________________________

31

--------------------------------------------------------------------------------

Schedule "A"
Attached to and Forming Part of Gross Overriding
Royalty Agreement dated January 1, 2006
between Bounty Developments Ltd. and Tlell Developments Inc.

 

LEASES ROYALTY LANDS INTEREST Alberta Crown PNG Lease Twp. 87, Rge. 7 W6 M: West
  No.0506020313 Half of Section 13 PNG 100%, subject to     Crown Lessor    
Royalty

32

--------------------------------------------------------------------------------

33

--------------------------------------------------------------------------------